Citation Nr: 0306301	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for hypertension as a 
residual of cold injury.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1953 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied service 
connection for basal cell carcinoma and hypertension, as 
residuals of cold injury.  

The Board remanded the case to the RO for further development 
in January 2001.  In an October 2002 rating decision, the RO 
granted service connection for residuals of basal cell 
carcinoma as a residual of cold injury, and assigned a 
noncompensable rating effective March 23, 1998.  Hence, this 
issue is considered fully resolved and is no longer before 
the Board.  Service connection for hypertension as a residual 
of cold injury remained denied.  The case has now been 
returned to the Board for appellate review.  


REMAND

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification to the Board has been completed) will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If the statement of the case was 
prepared before the receipt of the additional evidence, a 
supplemental statement of the case will be furnished the 
appellant, unless the additional evidence duplicates evidence 
previously of record or is irrelevant.  38 C.F.R. § 19.37(a) 
(2002).

The record reflects that, in October 2002, the RO issued a 
supplemental statement of the case, in which it continued to 
deny the veteran's claim for entitlement to service 
connection for hypertension as a residual of cold injury.  
Thereafter, the RO obtained an addendum to the August 2002 VA 
examination report dated in February 2003.  The addendum 
report is relevant to the veteran's claim.  Hence, since this 
evidence was received by the RO and associated with the 
veteran's claims folder before the case was certified and 
forwarded to the Board, a supplemental statement of the case 
should have been issued pursuant to 38 C.F.R. § 19.37(a).  
Accordingly, the Board concludes that a remand is required in 
order to provide the RO with the opportunity to consider this 
evidence in the first instance.  

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should review the February 2003 VA 
examination addendum report and 
readjudicate the veteran's claim for 
service connection for hypertension as a 
residual of cold injury.  If the 
determination remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

